Citation Nr: 1444069	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  10-36 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbar spine, to include as secondary to service-connected posttraumatic Achilles tendinitis of the left ankle.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for degenerative joint disease (DJD) of the bilateral hips, to include as secondary to service-connected posttraumatic Achilles tendinitis of the left ankle.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right ankle disability, to include as secondary to service-connected posttraumatic Achilles tendinitis of the left ankle.

4.  Entitlement to service connection for a lumbar spine spine disability, to include DDD and DJD, to include as secondary to service-connected posttraumatic Achilles tendinitis of the left ankle.

5.  Entitlement to service connection for bilateral hip disability, to include DJD, to include as secondary to service-connected posttraumatic Achilles tendinitis of the left ankle.

6.  Entitlement to service connection for right ankle disability, to include as secondary to service-connected posttraumatic Achilles tendinitis of the left ankle.

7.  Entitlement to a disability rating in excess of 10 percent for posttraumatic Achilles tendinitis of the left ankle.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to October 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A March 2006 rating decision granted service connection for hiatal hernia with gastroesophageal reflux disease (GERD), with an initial rating of 10 percent effective August 15, 2005.  That rating decision also granted service connection for Raynaud's disease of the bilateral hands and feet, with noncompensable initial ratings, effective August 15, 2005.  In February 2007, the Veteran filed a timely notice of disagreement regarding the initial ratings assigned to these disabilities, and a Statement of the Case (SOC) addressing these issues was issued in February 2008.  Subsequently, the Veteran submitted an April 2008 written statement wherein he continued to disagree with the initial ratings assigned for the service-connected hiatal hernia with GERD and for Raynaud's disease of the bilateral hands and feet.  This statement was not received within the 60 days from the date of issuance of the SOC, and therefore, the Veteran did not perfect an appeal with regard to the issues.  However, it constitutes new claims for increased ratings for the disabilities of hiatal hernia with GERD and for Raynaud's disease.

Additionally, in an August 2014 written Brief, the Veteran's representative raised the claims of entitlement to service connection for gouty arthritis and for dermatitis, as well as a claim for entitlement to an earlier effective date prior to October 23, 2009 for the grant of service connection for depressive disorder, and entitlement to a total disability rating based on individual unemployability (TDIU).

The issues of entitlement to a disability rating in excess of 10 percent for hiatal hernia with GERD, entitlement to compensable ratings for Raynaud's disease of the bilateral hands and feet, entitlement to service connection for gouty arthritis and for dermatitis, entitlement to an earlier effective date prior to October 23, 2009 for the grant of service connection for depressive disorder, and entitlement to a TDIU have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The reopened issues of entitlement to service connection for a lumbar spine disability, for bilateral hip disability, and for right ankle disability, and the issue of entitlement to a disability rating in excess of 10 percent for posttraumatic Achilles tendinitis of the left ankle are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  A March 2006 rating decision denied the Veteran's claims for entitlement to service connection for DDD and DJD of the lumbar spine, for DJD of the bilateral hips, and for right ankle disability; and the Veteran did not appeal that decision in a timely manner nor was any new and material evidence submitted within the appeal period.

2.  Evidence added to the record since the prior final denial in March 2006 is neither cumulative nor redundant of the evidence of record at that time and raises a reasonable possibility of substantiating claims for service connection for DDD and DJD of the lumbar spine, for DJD of the bilateral hips, and for right ankle disability.


CONCLUSIONS OF LAW

1.  The March 2006 rating decision is final.  38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  Evidence submitted to reopen the claim of entitlement to service connection for DDD and DJD of the lumbar spine is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  Evidence submitted to reopen the claim of entitlement to service connection for DJD of the bilateral hips is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

4.  Evidence submitted to reopen the claim of entitlement to service connection for right ankle disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the Veterans Claims Assistance Act of 2000 in the context of the issues of whether new and material evidence has been received to reopen the claims for service connection for lumbar spine, bilateral hip and right ankle disabilities.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A ] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108 ]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (the Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011)

The Board denied the Veteran's original claims of service connection for low back and hip problems secondary to service-connected posttraumatic left Achilles tendinitis in a September 1994 rating decision on the basis that the evidence did not show that the Veteran had an orthopedic abnormality of the left hip or back on VA examination.

The Veteran did not submit any evidence within one year of the September 1994 rating decision, nor did he file a timely appeal to the September 1994 rating decision.  In August 2005, the Veteran filed a claim to reopen the issues of entitlement to service connection for low back and bilateral hip disabilities.  He also raised new claim of entitlement to service connection for a right ankle disability.  

In a March 2006 rating decision, the RO adjudicated the claims for service connection for DDD and DJD of the lumbar spine and for DJD of the bilateral hips de novo.  Service connection was denied on the basis that the evidence failed to show that the Veteran's lumbar spine or bilateral hip disability condition was incurred in or aggravated by service or causally related to the Veteran's service-connected left ankle disability.  In that rating decision, the RO also denied service connection for right ankle disability on the basis that the evidence failed to show that any right ankle condition was incurred in or aggravated by service or possibly related to the Veteran's service-connected left ankle disability.  The Veteran did not submit any evidence within one year of the March 2006 rating decision, nor did he file a timely appeal to the March 2006 rating decision.  Therefore, it is final.  38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

The Veteran filed claims to reopen the issues for service connection for DDD and DJD of the lumbar spine, for DJD of the bilateral hips, and for right ankle disability, all claimed as secondary to his service-connected posttraumatic Achilles tendinitis of the left ankle, in April 2008.  The December 2008 rating decision on appeal continued the denial of the claims without specifically addressing whether new and material evidence has been received to reopen the claims.

The basis of the March 2006 prior final denials was the RO's findings that there was no nexus between the Veteran's current disabilities and his service or his service-connected left ankle disability.  Thus, in order for the Veteran's claims to be reopened, evidence must have been added to the record since the March 2006 rating decision that addresses this basis.  The Veteran had a left ankle injury in service when his left ankle got caught in a turnstile and he is service-connected for posttraumatic Achilles tendinitis.  He contends that he has limp favoring his left ankle and the gait abnormality causes impediment to all linking joints, including his lumbar spine, hips, and right ankle.

Pertinent evidence submitted and obtained since the March 2006 rating decision includes VA treatment records from the Gainesville, Florida VA Medical Center, dated from January 2006 to November 2012; a report of VA examination conducted in October 2008; and written lay statements from the Veteran.

In particular, a May 2009 VA podiatry outpatient note stated that the Veteran had  foot, knee, hip, and back pain that may be related to abnormal gait from service-connected foot injury causing abnormal gait.  Without addressing the merits of this evidence, the Board finds that the additional evidence addresses the issues of whether the Veteran's current lumbar spine, bilateral hip and right ankle disabilities are related to his military service, and it is presumed credible for the limited purpose of reopening claims.  Justus, 3 Vet. App. at 512-13.  Thus, this evidence is both "new," as it has not previously been considered by VA, and "material," as it raises the reasonable possibility of substantiating the Veteran's claims for service connection for degenerative disc disease and degenerative joint disease of the lumbar spine, for degenerative joint disease of the bilateral hips, and for right ankle disability.

The Board thus finds that new and material evidence has been submitted to reopen the issues of entitlement to service connection for DDD and DJD of the lumbar spine, for DJD of the bilateral hips, and for right ankle disability, since the March 2006 rating decision.  On this basis, the issues of entitlement to service connection for DDD and DJD of the lumbar spine, for DJD of the bilateral hips, and for right ankle disability are reopened.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for DDD and DJD of the lumbar spine is reopened and, to that extent, the appeal is granted.

New and material evidence having been received, the claim for entitlement to service connection for DJD of the bilateral hips is reopened and, to that extent, the appeal is granted.

New and material evidence having been received, the claim for entitlement to service connection for right ankle disability is reopened and, to that extent, the appeal is granted.


REMAND

The Veteran is seeking entitlement to service connection for lumbar spine, bilateral hip and right ankle disabilities.  He contends that he has limp favoring his left ankle secondary to service-connected for posttraumatic left Achilles tendinitis and the gait abnormality causes impediment to all linking joints, including his lumbar spine, hips, and right ankle.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.

In regard to lumbar spine disability, an October 2008 VA examiner stated "[i]t is my opinion that the [V]eteran's present spine condition is as likely as not due to aging and is not aggravated or accelerated by his left ankle condition."  However, the VA examiner provided no explanation of the basis for such opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Board therefore finds the VA examination not adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).

In regard to bilateral hip disability, a February 2006 VA examiner stated "[i]t is my opinion that the [V]eteran's bilateral hip condition is aggravated by the left ankle condition which occurred in the military by accelerating normal degenerative changes beyond those which normal occur with age."  In reaching this conclusion, the examiner noted that the Veteran had a barely perceptible limp protecting his left ankle but that persistent mild limp could aggravate a left hip condition.  However, the same examiner later opined in an October 2008 VA examination report that "the [V]eteran's degenerative arthritis of both hips is a result of normal aging in this particular individual and is not the result of the [V]eteran's left Achilles tendinitis."  In particular, the examiner noted that there had been no change in the bilateral hip x-rays in eight years and the fact that the Veteran has a generalized osteoarthritis on a July 2005 bone scan.  However, the Board finds that the October 2008 VA medical opinion is not adequate as it does not fully address the aggravation issue.  See Allen v. Brown, 7 Vet. App. 439 (1995); see Barr, 21 Vet. App. at 312.  Further, although the examiner stated that "there does not appear to have been a change in the bilateral hip AP x-rays in eight years," when comparing the films taken on February 3, 2006 and December 14, 2000, the second film was, in fact, taken only about five years later than the first film, not eight years.

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990); Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

In regard to right ankle disability, although the medical evidence of record does not show a current diagnosis relating to the claimed disability, the Veteran is competent to attest to observable symptoms, including the right ankle pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  As such, based on the lay evidence, the Veteran must be afforded appropriate a VA examination to determine the nature and etiology of any right ankle disability.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In regard to the service-connected left ankle disability, the Veteran last underwent a VA examination in October 2008.  Findings of that VA examination are now approximately six years old.  Further, the Veteran reported that his ankle pain had gotten worse in an October 2011 VA treatment report.  As such, the Veteran is entitled to a new VA examination where there is evidence, including his statements, that his service-connected disability has have worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey, 6 Vet. App. at 381.  Accordingly, an additional VA examination is required to provide a current picture of the Veteran's service-connected left ankle disability.  38 C.F.R. §§ 3.326, 3.327 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records from the VA Medical Center in Gainesville, Florida and any associated outpatient clinics, dated from November 2012 to the present.  All records and/or responses received should be associated with the claims file.

2.  Thereafter, schedule the Veteran for a VA examination by an individual with the appropriate expertise in order to determine whether the Veteran's lumbar spine, bilateral hip or right ankle disability is related to his period of service or a service-connected disability.  The claims file should be made available to the examiner in conjunction with the examination.  Any and all indicated evaluations, studies, and tests should be accomplished.

The examiner is requested to obtain a detailed history of the Veteran's symptoms, review the record, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lumbar spine, bilateral hip or right ankle disability is related to his military service.

Additionally, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the lumbar spine, bilateral hip or right ankle disability was caused or aggravated to any degree by any service-connected disability, specifically to include the abnormal gait secondary to service-connected posttraumatic Achilles tendinitis of the left ankle. 

The term "aggravation" means a permanent increase in the underlying disability beyond the natural progression of the disease, as contrasted to a temporary worsening of symptoms.

A complete rationale for any opinion expressed should be provided.  

3.  Schedule the Veteran for a VA joints examination to determine the current severity of his service-connected left ankle disability.

The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.

All ranges of motion involving the left ankle joint should be tested, using a goniometer when necessary, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's left ankle disability, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's left ankle disability could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

The examiner should provide an opinion as to whether any limitations of motion seen on examination, taking into account the Veteran's pain, is best characterized as moderate or marked.  The examiner should also indicate whether there is malunion of the os calcis or astragalus and, if so, if it is best characterized as a moderate deformity or a marked deformity; whether the Veteran has had an astragalectomy; or whether there is malunion of the tibia and fibula with slight, moderate, or marked ankle disability or nonunion of the tibia and fibula requiring a brace.

4.  The Veteran should be notified that it is his responsibility to report for the examination(s) and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

5.  Following the above, and completion of any other development deemed necessary in light of the above, readjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


